CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first form-fit element” and “second form-fit element” in claim 16.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert L. Grabarek, Jr. (reg. #: 40625) on 4 May 2021.

The application has been amended as follows:


Claims
The following listing of claims shall replace all prior listings and versions:

1. – 10.  (Canceled)
11.	(Currently Amended)  A valvetrain for an internal combustion engine, the valvetrain comprising:
a camshaft (12) configured to rotate about an axis of rotation (14);
a first cam piece (18) rotationally fixed on the camshaft (12), the first cam piece (18) including configured to alternately actuate a first gas exchange valve
a second cam piece (20) rotationally fixed on the camshaft (12), the second cam piece (20) including at least two cams (22, 24) configured to alternately actuate a second gas exchange valve; and
an actuator (26)configured to axially shift the first and second cam pieces (18, 20)  (12)
wherein the first cam piece (18) further includes a radially outwardly protruding first rib (30) which extends circumferentially about the first cam piece (18) and entirely within a first angle region corresponding to a first half rotation of the camshaft (12)
wherein the second cam piece (20) further includes a radially outwardly protruding second rib (36) which extends circumferentially about the second cam piece (20) and entirely within a second angle region corresponding to a second half rotation of the camshaft (12)
wherein the actuator (26) engages the first rib (30) and is disengaged from the second rib (36) during the first half rotation so as to axially shift the first cam piece (18); and 
wherein the actuator (26) engages the second rib (36) and is disengaged from the first rib (30) during the second half rotation so as to axially shift the second cam piece (20).


12.	(Canceled)
13.	(Currently Amended)  The valvetrain according to claim 11, wherein the first and second cam pieces (18, 20) are each configured to axially shift between a respective first position and a respective second position.
14.	(Currently Amended)  The valvetrain according to claim 13, wherein sequentially shifted from the respective first position into the respective second position within one rotation of the camshaft (12)
15.	(Currently Amended)  The valvetrain according to claim 13, wherein the first and second ribs (30, 36) are aligned on a common first plane that extends perpendicular to the camshaft (12) when the first and second cam pieces (18, 20) are simultaneously in the respective first position,
wherein the first and second ribs (30, 36) are aligned on a common second plane that extends perpendicular to the camshaft (12) , and
wherein the second plane is axially spaced apart from the first plane relative to the camshaft (12).

the actuator (26) is configured to engage the first and second ribs (30, 36) via a first form-fit element (38) and a second form-fit element (40);
when the first and second ribs (30, 36) are aligned on the first plane, the first form-fit element (38) is configured to receive the first rib (30) during the first half rotation and to receive the second rib (36) during the second half rotation;
when the first and second ribs (30, 36) are aligned on the second plane, the second form-fit element (40) is configured to receive the first rib (30) during the first half rotation and to receive the second rib (36) during the second half rotation; and


 the first form-fit element (38 is configured to receive the first rib (30) during the first half rotation and the second form-fit element (40) is configured to receive the second rib (36) during the second half rotation
17.	(Canceled)
18.	(Currently Amended)  The valvetrain according to claim 11, wherein the actuator (26) includes an engine (52) configured to drive the actuator (26)
19.	(Currently Amended)  The valvetrain according to claim 16, wherein the actuator (26) includes an engine (52) configured to drive the actuator (26)
20.	(Currently Amended)  The valvetrain according to claim 11, wherein the first rib extends more than 90 degrees about the first cam piece within the first angle region, and the second rib extends more than 90 degrees about the second cam piece within the second angle region

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the valvetrain of claim 11, the inclusion of:
“wherein the first cam piece further includes a radially outwardly protruding first rib which extends circumferentially about the first cam piece and entirely within a first angle region corresponding to a first half rotation of the camshaft;
wherein the second cam piece further includes a radially outwardly protruding second rib which extends circumferentially about the second cam piece and entirely within a second angle region corresponding to a second half rotation of the camshaft;
wherein the actuator engages the first rib and is disengaged from the second rib during the first half rotation so as to axially shift the first cam piece; and
wherein the actuator engages the second rib and is disengaged from the first rib during the second half rotation so as to axially shift with second cam piece” was not found.
The prior art of Schulz (US 2016/0265397) teaches a valve train component including a cam piece configured to axially shift relative to a camshaft; a radially protruding rib configured to be engaged by an actuator.  The prior art, however, does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746